DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 3/29/19.
	Claims 1-20 are pending. 

Claim Interpretation
	The Specification at para 0027 describes DAR as:  structured and/or unstructured….Structured data may include size of the trust and amount requested by the  beneficiary. Unstructured data may include free form comments relating to information about the beneficiary, trust agreement, cash distribution request and/or other related data. As such, under broadest reasonable interpretation, DAR is interpreted as “structured and/or unstructured data.” 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a request, obtaining details, applying a decision, presenting the decision, executing the decision, and applying feedback data which are concepts performed in the human mind, including observation, evaluation, and judgment or opinion. This judicial exception is not integrated into a practical application. Further, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Under Step 2A Prong Two, there are no additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. That is, the mere execution on a computer recited at a high level as a generic computer function is no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
	Under Step 2B, the claim fails to provide an inventive concept (i.e., does not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim). As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	The dependent claims are rejected under a similar rationale, particularly for reciting insignificant, extra-solution activity. Claim 2 recites extracting patterns and factors, which is mere data gathering like testing a system for a response (In re Meyers) and obtaining information about transactions (CyberSource). Claim 3 recites applying a confidence score, which is merely limiting a database index based on a criterion (Intellectual Ventures I LLC). Claim 4 recites feedback representing an input rationale, which is similar to gathering statistics based on user responses (OIP Technologies). Claim 5 recites generating a funding decision, which is data source analysis similar to performing an action such as selecting information based on data types (Electric Power Group). Claim 6 recites considering social media data, which is mere data gathering similar to data tahering about transactions (CyberSource) and, further, selecting particular types of data to be manipulated (e.g., Intellectual Ventures I LLC). Claim 7 recites the decision comprising transmitting funds to a recipient, which is  mere data gathering such as updating an activity log (Ultramercial). Claim 8 recites applying flags based on the trust decision which is similar to selecting a particular data such as flagging particular data index (Intellectual Ventures I LLC) predictor, Claim 9 recites the request comprising, e.g., a purpose of the request, which is similar to selecting a particular type of data to be limited limiting data based on a particular type (Intellectual Ventures I LLC). Claim 10 recites the beneficiary details comprising distribution history, which is similar to selecting particular types of data such as selecting information based on types of information available (Electric Power Group).  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9-12, 14-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidanza et al. (US 20180349991, Herein “Fidanza”) in view of Jain et al. (US 20150142661, Herein “Jain”) in view of Afgenbright (US 7,580,877) in view of Armand (US 20130054489).
Regarding claim 1, Fidanza teaches A system that implements automated trust discretionary distribution decisions (financial system for financial determination and distribution (abstract, [0007] to [0011]); system [0012]), the system comprising: 
a memory component that stores trust historical data (storage of user data ([0056] to [0062]); memory of system (figs. 1 to 5)); and 
a computer server coupled to the memory, the computer server comprising a programmed computer processor configured to perform (server such as for performing loan rule analysis [0057]) the steps of: 
receiving, via an electronic input, a trust beneficiary cash distribution request relating to a trust instrument (user request, such as as relative to a loan instrument [0059] via the system involving the user request for credit instrument and for querying for loan [0076]); 
responsive to the trust beneficiary request, obtaining trust details relating to the trust instrument (obtaining information related to the request, such as from data sources [0077]); 
applying, via a computer server, a trust decision predictor to the distribution request to generate a trust decision wherein the trust decision predictor considers a set of decision factors comprising the trust beneficiary cash distribution request, beneficiary details, trust details and  applicability of governing restrictions (determine the loan amount based on data ([0076] and [0077] based on such details related to the beneficiary user such as with respect to the particular user/beneficiary, the information related to the trust (e.g., loan amount) such as specific to credit scure of the trust/loan amount, and further with respect to restrictions such as the qualifying data in addition to determination of a maximum credit score for restricting the loan amount ([0077] to [0079]; further [0080] to [0112] for additional variables)); 
presenting, via an electronic interface, the trust decision (based on the determined credit worthiness of the user ([0113] to [0123]), an allowable loan rendered on user device, for which the user may provide feedback [0063]; loan amount rendering [0126]);
automatically executing the trust decision (execution by payment to, e.g., the user e-wallet [0010]; even further, execution such as presenting notification to confirm the loan request [0126];  execute such as by allowing the user to enter data indicative of the value of the loan [0063]; completed transaction ([0127] and [0128])); and 
applying feedback data to refine and standardize the trust decision predictor (accepting feedback data such as entered data indicative of the value of the loan to be made [0063]; user confirmation [0126]; Examiner’s note: “to refine and standardize the trust decision predictor” is non-functional, intended use language; “An intended use or purpose usually will not limit the scope of the claim because such statements usually do no more than define a context in which the invention operates.”  Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  Although “[s]uch statements often . . . appear in the claim’s preamble,” In re Stencel, 828 F.2d 751, 754 (Fed. Cir. 1987), a statement of intended use or purpose can appear elsewhere in a claim.  Id; Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1468 (Fed. Cir. 1990); see also Roberts v. Ryer, 91 U.S. 150, 157 [] (1875) (‘The inventor of a machine is entitled to the benefit of all the uses to which it can be put, no matter whether he had conceived the idea of the use or not.’). Thus, it is usually improper to construe non-functional claim terms in system claims in a way that makes infringement or validity turn on their function.  Paragon Solutions, LLC v. Timex Corp., 566 F.3d 1075, 1091 (Fed. Cir. 2009)”; The Federal Circuit has “repeatedly distinguished a description of the environment in which a claimed invention operates from a limitation on the claimed invention itself.” Nazomi Communications, Inc., v. Nokia Corp., 739 F.3d 1339, 1345 (Fed Cir. 2014) (citing Silicon Graphics, Inc. v. ATI Technologies, Inc., 607 F.3d 784, 794-95 (Fed. Cir. 2010); Advanced Software Design Corporation v. Fiserv, Inc., 641 F.3d 1368, 1375 (Fed. Cir. 2011)). Moreover, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 940 (CCPA 1963)); Regardless, in an effort to advance prosecution, the information feedback by the user determines the actual loan amount, thus refining the loan amount under the approved conditions [0007]).

However, in an effort to advance prosecution, Jain makes abundantly clear applying feedback data to refine and standardize the trust decision predictor as follows: feedback for updating ([0052] and [0083]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the feedback-based model updating of Jain with the trust manager of Fidanza to have applying feedback data to refine and standardize the trust decision predictor. The combination would allow for, according to the motivation of Jain, update learning to improve future accuracy of the modeling such as for improving the experience of the beneficiary’s transactions [0055]. As such, it would have been obvious to combine the prior art elements according to each method of the respective prior art to yield the application of feedback to refine and standardize the trust decision predictor of Fidanza based on the improvement in accuracy of the modeling of Jain. 

	However, Fidanza in view of Jain fails to specifically teach trust.
	Yet, in a related art, Argenbright discloses internet-based trust administration (abstract), such as over a server (fig. 2). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the trust application, such as over a server network of Argenbright with the loan processing of Fidanza in view of Jain to have trust. The combination would allow for, according to the motivation of Argenbright, performing trust management remotely over server such as upon receipt of the appropriate request and authorization over the Internet thereby allowing for a trust server to interface with execution targets such as credit card processors and financial institutions, ensuring the proper charges and credits requested in connection with a trust as one type of financial transaction, further allowing for better providing and managing funds between parties using a financial transaction management system, particularly for enhancing the benefit of users in the distribution of their trust assets and also preventing inappropriate and misguided access on the part of trust managers (col. 1, lines 20-37; fig. 2). As such, it would have been obvious to use the combination of Fidanza in view of Jain with the trust application to improve the processing of trusts according to the teachings in combination of Fidanza in view of Jain. 

	Further, in an effort to advance prosecution, Armand makes abundantly clear criteria as governing restrictions as follows: the distribution criteria including rules that govern the grantor/settlor’s distribution, such as allowing for restricting distribution upon a determined particular amount or increment [0034]. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the governing rules of Armand with the trust distribution management of Fidanza in view of Jain in view of Argenbright to have governing restrictions. The combination would allow for, according to the motivation of Armand, facilitating the funding and administration of investments such as trusts on behalf of individuals, such as according to certain rules in association with expenses or life events thereby maximizing the benefits of the tax distributions, such as with respect to the trust distributions ([0002] to [0005]), so that by combining the prior art elements, Armand would make the improvement according to governing restrictions in the application of trusts.  

Regarding claim 2, Fidanza in view of Jain in view of Argenbright in view of Armand teaches the limitations of claim 1, as above.
Furthermore, Fidanza teaches The system of claim 1, wherein the trust decision predictor applies a model that is built from historical Discretionary Action Requests by extracting patterns and factors that affect DAR decision making (e.g., buying trends and purchasing history, in addition to social media activity [0145]). 

Furthermore, Armand makes abundantly clear patterns affecting the decision such as historical conditions [0043]. 

Regarding claim 4, Fidanza in view of Jain in view of Argenbright in view of Armand teaches the limitations of claim 1, as above.
Furthermore, Fidanza teaches The system of claim 1, wherein the feedback represents an input rationale for agreeing or disagreeing with a recommendation (value of the loan to be made within the range of the loan terms [0063]; user confirmation [0126]). 

Furthermore, Argenbright discloses trust approval (fig. 4) even further involving the user updating trust information for performing trust instrument (fig. 8). 

Regarding claim 5, Fidanza in view of Jain in view of Argenbright in view of Armand teaches the limitations of claim 1, as above.
Furthermore, Fidanza teaches The system of claim 1, wherein the trust decision predictor generates a back-end funding decision for the trust beneficiary cash distribution request (determination for distribution or issuance at the server [0012] such as be requested, for request transmit to the back end, by the user [0076]). 

	Furthermore, Argenbright discloses decision via server (Fig. 2) such as for performing trust instrument (fig. 4). 

Regarding claim 6, Fidanza in view of Jain in view of Argenbright in view of Armand teaches the limitations of claim 1, as above.
Furthermore, Fidanza teaches The system of claim 1, wherein the trust decision predictor considers social media data to generate the trust decision (social media activity [0145]).

Regarding claim 7, Fidanza in view of Jain in view of Argenbright in view of Armand teaches the limitations of claim 1, as above.
Furthermore, Fidanza teaches The system of claim 1, wherein executing the trust decision comprises electronically transmitting funds to a third party recipient (crediting to an e-wallet or issuance to a bill payment [0007]).

Furthermore, Argenbright discloses accounts with financial institutions to receive distributions of funds under the trust, such as in process 136 through which the third party accounts are selected (fig. 10).  

Regarding claim 9, Fidanza in view of Jain in view of Argenbright in view of Armand teaches the limitations of claim 1, as above.
Furthermore, Fidanza teaches The system of claim 1, wherein the trust beneficiary cash distribution request comprises a purpose of the request (e.g., request for credit [0076]), recipient of the request (user ([0076] and [0077])), amount requested and distribution details (an average value associated with the requesting user [0083]).

Regarding claim 10, Fidanza in view of Jain in view of Argenbright in view of Armand teaches the limitations of claim 1, as above.
Furthermore, Fidanza teaches The system of claim 1, wherein the beneficiary details comprise distribution history (economic trends, purchasing history, social media activity, etc. [0145]). 

Furthermore, Argenbright discloses distribution details, including: requesting full or partial distribution of the trust assets by the online request over the internet (fig. 1; col. 9). 

Furthermore, Armand discloses distribution request, such as with respect to inccrements of the value of the trust and further balance; time rules [0034]. 

Regarding claim 11, the claim recites similar limitations as claim 1 – see above.

Regarding claim 12, the claim recites similar limitations as claim 2 – see above.

Regarding claim 14, the claim recites similar limitations as claim 4 – see above.

Regarding claim 1S, the claim recites similar limitations as claim 5 – see above.

Regarding claim 16, the claim recites similar limitations as claim 6 – see above.

Regarding claim 17, the claim recites similar limitations as claim 7 – see above.

Regarding claim 19, the claim recites similar limitations as claim 9 – see above.

Regarding claim 20, the claim recites similar limitations as claim 10 – see above.


Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Jain in view of Argenbright in view of Armand and further in view of Brereton et al. (US 20150081542, Herein “Brereton”).
Regarding claim 3, Fidanza in view of Jain in view of Argenbright in view of Armand teaches the limitations of claim 1, as above.
However, Fidanza in view of Jain in view of Argenbright in view of Armand fails to specifically teach  The system of claim 1, wherein the trust decision predictor applies a confidence score that represents a confidence in approving or denying a Discretionary Action Request.
Yet, in a related art, Brereton discloses confidence level associated with the decision, such as with respect to an approval amount [0014].
It would have been obvious to one of ordinary skillin the art at the time of the invention’s effective filing date to combine the confidence score for decision making of Brereton with the trust analysis management of Fidanza in view of Jain in view of Argenbright in view of Armand to have wherein the trust decision predictor applies a confidence score that represents a confidence in approving or denying a Discretionary Action Request. The combination would allow for, according to the motivation of Brereton, improving the accuracy of the financial decision/recommendation with a confidence level [0035] thereby safely and accurately determining a financial decision such as an approval amount that is associated with and reinforced by the approval confidence level [0038].  By including the confidence score in the improvement of accuracy of the decision, such an application of confidence would improve the trust management as applied in Fidanza in view of Jain in view of Argenbright in view of Armand. 

Regarding claim 13, the claim recites similar limitations as claim 3 – see above.


Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidanza in view of Jain in view of Argenbright in view of Armand and in view of de Traversay et al. (US 20150039334, Herein “de Traversay”).
Regarding claim 8, Fidanza in view of Jain in view of Argenbright in view of Armand teaches the limitations of claim 1, as above.
Furthermore, Argenbright teaches The system of claim 1, wherein the trust decision predictor applies flags that indicate additional review (further review (fig. 3)). 

However, Fidanza in view of Jain in view of Argenbright in view of Armand fails to specifically teach applies flags.
Yet, in a related art, de Traversay discloses applying flags for review [0064].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the flagging for review of Traversay with the trust analysis of Fidanza in view of Jain in view of Argenbright in view of Armand to have wherein the trust decision predictor applies flags that indicate additional review. The combination would allow for, according to the motivation of Traversay, for financial transactions identifying anomalous data that may be flagged for review in order to determine a correct or desired result, such as for determining an appropriate level of service for the beneficiary ([0064] and [0100]); thus, by applying Traversay to the combination, the improvement would have been known given the manner in which more desired results can be attained when certain results are flagged.  

Regarding claim 18, the claim recites similar limitations as claim 8 – see above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.

	/JASON T EDWARDS/              Examiner, Art Unit 2144